Exhibit 10.24

 

CONVERTIBLE PROMISSORY NOTE

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THERE IS AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

Amount: $600,000.00

Westminster, California

Instrument #: 33337

Issuance Date: August 9, 2019

 

FOR VALUE RECEIVED, BIOLARGO, INC., a corporation organized under the laws of
the state of Delaware (“Issuer”), promises to pay to the order of THOMAS J.
TALBOT (hereafter, together with any subsequent holder hereof, called “Holder”),
at its office, at “Holder’s Address” (as that term is defined below), or at such
other place as Holder may direct, the “Amount” noted above (the “Loan Amount”),
payable twenty-four (24) months from the Issuance Date (the “Maturity Date”).
This convertible note is duly authorized issue of the Issuer, purchased by the
initial Holder pursuant to the subscription agreement (“Subscription Agreement”)
submitted by the original Holder and accepted by the Issuer on the “Issuance
Date” noted above (the “Issuance Date”), and designated as its “24-Month
Convertible Note” (referred to herein as the “Note”). This Note is issued with a
stock purchase warrant that allows for the purchase of 1,200,000 shares of
Issuer common stock at $0.30 per share.

 

The Issuer agrees to pay interest on the unpaid principal amount of the Loan
Amount from time to time outstanding hereunder at the following rates per year,
compounded annually: (i) before the Maturity Date, whether by acceleration or
otherwise, at the rate per annum equal to fifteen percent (15%); (ii) after the
Maturity Date, until paid, at a rate per annum equal to fifteen percent (15%).

 

Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America, or in Common Stock of the
Issuer, as set forth below.

 

     The Note is subject to the following additional provisions:

 

1.     Interest. Accrual of interest shall commence as of the Issuance Date.
Interest will be paid monthly on the first day of the month (the first month
pro-rated based on the actual number of days elapsed in said month), on the date
of the conversion of the Note (if any), and also on the Maturity Date, such
interest to be paid in cash. Unless otherwise agreed in writing by both parties
hereto, the interest so payable will be paid to the person in whose name this
Note (or one or more predecessor Notes) is registered on the records of the
Issuer regarding registration and transfers of the Note (the “Note Register”),
provided, however, that the Issuer’s obligation to a transferee of this Note
arises only if such transfer, sale or other disposition is made in accordance
with the terms and conditions contained in this Note and the Subscription
Agreement that the original Holder executed at the time of making an investment
in the Issuer.

 

2.     Withholdings. The Issuer shall be entitled to withhold from all payments
of principal and/or interest of this Note any amounts required to be withheld
under the applicable provisions of the Internal Revenue Code of 1986, as
amended, or other applicable laws at the time of such payments.

 

- 1 -

--------------------------------------------------------------------------------

 

 

3.     Transfer. This Note has been issued subject to investment representations
of the original Holder hereof and may be transferred or exchanged only in
compliance with the Securities Act and applicable state securities laws and in
compliance with the restrictions on transfer provided in the Subscription
Agreement. Prior to the due presentment for such transfer of this Note, the
Issuer and any agent of the Issuer may treat the person in whose name this Note
is duly registered in the Note Register as the owner hereof for the purpose of
receiving payment as herein provided and all other purposes, whether or not this
Note is overdue, and neither the Issuer nor any such agent shall be affected by
notice to the contrary. The transferee shall be bound, as the original Holder by
the same representations and terms described herein and under the Subscription
Agreement.

 

4.      Conversion by Holder. The Holder may, at its option, at any time convert
the principal amount of this Note or any portion thereof, into such number of
shares of fully paid and non-assessable Common Stock of the Issuer (“Conversion
Shares”) as is obtained by dividing the amount converted by $0.30 (“Conversion
Price”). The right to convert the Note may be exercised by the Holder by
telecopying, emailing to Investment@BioLargo.com, mailing (via first class mail,
postage prepaid) or personally delivering an executed and completed notice of
conversion (the “Notice of Voluntary Conversion”) to the Issuer. The business
day on which a Notice of Voluntary Conversion is delivered in accordance with
the provisions hereof shall be deemed the “Voluntary Conversion Date”. The
Holder must return to Issuer the original Note upon any conversion. The Issuer
shall cause the issuance of the Conversion Shares to an account in Holder’s name
at Issuer’s transfer agent, or, upon Holder’s request, issue and deliver a paper
certificate representing the Conversion Shares, within ten business days after
the later to occur of (i) the Voluntary Conversion Date or (ii) the business day
on which the Issuer has received from the Holder the original Note being so
converted. Accrued interest shall be due on the Voluntary Conversion Date and
paid as set forth above in Paragraph 1, unless Holder requests conversion of
remaining interest.

 

5.     Reduction of Principal upon Conversion. The principal amount of this Note
shall be reduced as per that principal amount indicated on the Notice of
Voluntary Conversion upon the proper receipt by the Holder of such Conversion
Shares due upon such notice.

 

6.     Adjustment. The number of Conversion Shares shall be adjusted as follows.
If the Issuer shall at any time subdivide its outstanding shares of Common Stock
into a greater number of shares of Common Stock, the number of Conversion Shares
in effect immediately prior to such subdivision shall be proportionately
increased, and conversely, in case the outstanding shares of Common Stock shall
be combined into a smaller number of shares of Common Stock, the number of
Conversion Shares in effect immediately prior to such subdivision shall be
proportionately decreased.

 

7.     Pre-payment. Issuer may pay principal outstanding on this Note prior to
the Maturity Date, provided that Issuer provide Holder ten (10) days written
notice thereof. During such time and prior to receiving payment from holder
after such notice period, Holder may exercise the conversion rights set forth in
Paragraph 4.

 

8.     Events of Default. Each of the following occurrences is hereby defined as
an “Event of Default” upon notice by Holder and Issuer’s failure to cure within
ten (10) business days:

 

a.     Nonpayment. The Issuer shall fail to make any payment of principal,
interest, or other amounts payable hereunder when and as due; or

 

b.     Dissolutions, etc. The Issuer or any subsidiary shall fail to comply with
any provision concerning its existence or any prohibition against dissolution,
liquidation, merger, consolidation or sale of assets; or

 

- 2 -

--------------------------------------------------------------------------------

 

 

c.     Noncompliance with this Agreement. The Issuer shall fail to comply in any
material respect with any provision hereof, which failure does not otherwise
constitute an Event of Default, and such failure shall continue for ten (10)
days after the occurrence of such failure; or

 

d.     Bankruptcy. Any bankruptcy, insolvency, reorganization, arrangement,
readjustment, liquidation, dissolution, or similar proceeding, domestic or
foreign, is instituted by or against the Issuer or any of its subsidiaries, or
the Issuer or any of its subsidiaries shall take any step toward, or to
authorize, such a proceeding; or

 

e.     Insolvency. The Issuer shall make a general assignment for the benefit of
its creditors, shall enter into any composition or similar agreement, or shall
suspend the transaction of all or a substantial portion of its usual business.

 

9.     Holder’s Election upon Default. If one or more “Events of Default” shall
occur, then, or at any time thereafter, and in each and every such case, unless
such Event of Default shall have been waived in writing by the Holder (which
waiver shall not be deemed to be a waiver of any subsequent default) or cured as
provided herein, at the option of the Holder, and in the Holder’s sole
discretion, the Holder may elect to consider this Note (and all interest through
such date) immediately due and payable. In order to so elect, the Holder must
deliver written notice of the election and the amount due to the Issuer via
certified mail, return receipt requested, at the Issuer’s address as set forth
herein (or any other address provided to the Holder), and thereafter the Issuer
shall have ten business days upon receipt to cure the Event of Default, pay the
Note, or convert the amount due on the Note pursuant to the conversion formula
set forth above. It is agreed that in the event of such action, such Holder
shall be entitled to receive all reasonable fees, costs and expenses incurred,
including without limitation such reasonable fees and expenses of attorneys. The
parties acknowledge that a change in control of the Issuer shall not be deemed
to be an Event of Default as set forth herein.

 

10.     Invalid or Unenforceable Provisions. In case any provision of this Note
is held by a court of competent jurisdiction to be excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, so that it is enforceable to the maximum extent possible,
and the validity and enforceability of the remaining provisions of this Note
will not in any way be affected or impaired thereby.

 

11.     Voting Rights. This Note does not entitle the Holder hereof to any
voting rights or other rights as a stockholder of the Issuer prior to the
conversion into Common Stock thereof, except as provided by applicable law. If,
however, at the time of the surrender of this Note and conversion the Holder
hereof shall be entitled to convert this Note, the Conversion Shares so issued
shall be and be deemed to be issued to such holder as the record owner of such
shares as of the close of business on the Conversion Date.

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

BIOLARGO, INC.                

 

/s/Dennis P. Calvert

By                                                      

Name: Dennis P. Calvert, President

 

 

Security #: 33337

Holder: Thomas J. Talbot

 

- 3 -

--------------------------------------------------------------------------------

 

 

NOTICE OF VOLUNTARY CONVERSION

 

 

     The undersigned hereby irrevocably elects to convert $___________________
of the principal amount of Convertible Promissory Note number ____ (“Note”),
into shares of Common Stock of BioLargo, Inc. (the “Company”) according to the
terms and conditions set forth in the Note.

 

___ Election to convert interest – initial if Holder elects to convert accrued
and unpaid interest at same rate as principal.

 

      The undersigned represents and warrants to the Company that, as of the
date hereof, the undersigned is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D under the Securities Exchange Act of 1934, as
amended.

 

 

Date of Voluntary Conversion:                                 

 

Signature:                                                  

 

Title of Note held as: 

 

--------------------------------------------------------------------------------

FOR BIOLARGO USE ONLY:

Date received: ________________

Principal due: $_______________

Interest due: $_______________

Total to be converted (note whether interest is converted): $___________

Conversion price: $______

Conversion Shares: ______

Note #: 33337

 

- 2 -